Shaw C. J.
afterward delivered the opinion of the Court. In this case it became important to determine the fact, whether a certain paper, not signed, being a paper having words and figures upon it, was in the actual handwriting of the plain tiff. How that paper would affect the case, if proved, was a distinct and independent question. To prove this, other papers, testified to have been in fact written by the plaintiff, were offered in evidence, to enable the jury to judge of the genuineness of the paper in question, by comparison ; and this proof was admitted. We consider it a settled rule in this Commonwealth, that such evidence is admissible, and that there is no difference in this respect, between proof of a signature, and proof of other handwriting. Homer v. Wallis, 11 Mass. R. 312 ; Moody v. Rowell, 17 Pick. 490. In the latter case it was held, that the jury might act upon such comparison between the paper in controversy and proved specimens of the party’s genuine handwriting ; and also that they might be aided in such comparison by the opinions of men, who, by study, occupation and habit, have become skilled in marking and distinguishing the characteristics of handwriting.
And the Court are of opinion, that the paper, if proved to be the handwriting of the plaintiff, was competent evidence for the defendant. It did not purport to be a memorandum or account of a settlement between these parties ; but, connected as it was with the three notes taken up and cancelled, and produced by the defendant, and with the note produced and given in evidence by the plaintiff, it bore intrinsic evidence of being the paper, upon which the amount of the new note was computed. It corresponded in sums and dates, in such manner as, if written by the plaintiff, proved its identity.

V'iniiá; set aside on other grounds, as a verdict against the weight of evidence.